DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submissions filed on July 22, and August 2, 2022 have been entered.

Priority
Claims 124-136 are deemed to have an effective filing date of at least November 15, 2012.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 124-127 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication No. 2002/0068960 to Saberski et al. (hereinafter referred to as “Saberski”).
Regarding claim 124, Saberski discloses a method for setting the therapeutic stimulation intensity for transcutaneous electrical nerve stimulation in humans (e.g., abstract and paragraph [0040]: method for reducing pain and adjusting the stimulation of the TENS device), the method comprising the steps of: initiating transcutaneous electrical nerve stimulation to a user at a first therapeutic stimulation intensity (e.g., Fig. 4, START and paragraph [0052]: microprocessor is programmed as shown in Fig. 4 where the control unit 16 determines an average baseline signal from sensor 14 in the absence of a contraction through an initialization procedure or paragraphs [0090]-[0091]: microprocessor is programmed as shown in Fig. 6 where the stimulator may start at zero); automatically adjusting the therapeutic stimulation intensity at a pre-determined adjustment rate (e.g., paragraph [0052]:  the stimulator adjusts its output based on the pre-determined adjustment rate of the program of Fig. 4); responding to commands from the user for manual changes in the therapeutic stimulation intensity (e.g., paragraph [0045]: patient can manually input commands to increase or decrease the output of the stimulator); continuing the transcutaneous electrical nerve stimulation for a period of time (e.g., paragraph [0083]: TENS is applied or increased in a coordinated way with contractions implies that the TENS stimulation continues during labor); and updating at least one of the first therapeutic stimulation intensity and the pre-determined adjustment rate for future electrical stimulation sessions based on accumulative changes initiated by the user (e.g., Fig. 4, block 164 and paragraphs [0053]-[0054]: when the sum of sensor input (X) and manual input (Y) does not equal the stimulation output/intensity, the microcontroller adjusts the stimulation intensity either up or down based on the changes initiated by the user (input Y) and updates the display to the new stimulation output).  
With respect to claim 125, Saberski discloses the method according to claim 124 wherein the first therapeutic stimulation intensity is updated for future electrical stimulation sessions based on accumulative changes initiated by the user (e.g., paragraphs [0052]-[0054]: since the initialized therapeutic stimulation output value goes through the programmed adjustment of Fig. 4, any changes initiated by the user would be reflected in the updated stimulation output).  
As to claim 126, Saberski discloses a method according to claim 124 wherein the pre-determined adjustment rate is updated for future NEURO-5960 CON 3- 7 -electrical stimulation sessions based on accumulative changes initiated by the user (e.g., the pre-determined adjustment rate of Saberski is the program of Fig. 4, which updates the stimulation intensity/output based on changes input by the user (input Y)).  
With respect to claim 127, Saberski discloses the method according to claim 124 wherein the first therapeutic stimulation intensity and the pre-determined adjustment rate are both updated for future electrical stimulation sessions based on accumulative changes initiated by the user (e.g., see rejections of claims 125 and 126).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 134-136 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saberski.
As to claim 134, Saberski discloses the method according to claim 124, but does not expressly disclose that the period of time for continuing stimulation is the lesser of 60 minutes and a lower value due to a stimulation exit event.  However, Saberski does disclose that the patient can be provided with a manually operable input device that can terminate the stimulation applied by the stimulator (e.g., paragraph [0048] and claim 11). Thus, a patient could terminate the stimulation at any point. Saberski also discloses that when a timeout condition occurs, the exercise terminates until a new start command is received (e.g., paragraphs [0092]) and that timeout occurs when a desired contraction for a person relearning how to work is not met in the indicated time (e.g., paragraph [0094]: timeout 286). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Saberski to continue the TENS stimulation for a period of time that is the lesser of 60 minutes and a lower value due to a stimulation exit event (i.e., patient inputting terminate the stimulation or a timeout condition is reached), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. Thus, the modification of claim 134 would be obvious to one of ordinary skill in the art. 
As to claim 135, Saberski teaches the method according to claim 134 wherein the stimulation exit event is triggered by a user action (e.g., paragraph [0048]: patient can turn off the stimulator via manual input 18) .  
With respect to claim 136, Saberski teaches the method according to claim 134 wherein the stimulation exit event is triggered by a stimulation error condition (e.g., paragraph [0094]: Control continues to look through blocks 276-290 until a timeout error occurs (block 286)).

Allowable Subject Matter
Claims 128-133 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2004/0049241 to Campos is directed to a distributed muscle stimulator has a suitable interface that allows an athlete or patient to adjust signal charge and other parameters of the stimulator signal per their own tolerance levels (e.g., paragraphs [0077]-[0078]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792